Title: To Benjamin Franklin from Thomas Viny, 13 October 1784
From: Viny, Thomas
To: Franklin, Benjamin


				
					Dr Sr.
					Tenterden Octor. 13th. 1784
				
				It is with great sincerity I congratulate the New world on their glorious Emancipation; and my Venerable friend in particular, whom the divine providence hath sustained under incessant Toil and ancsiety, and hath Crowned his Integrity and ability, in Confederacy with the glorious Sons of liberty on the Continent of America with unexampled Success.
				
				May the Sons to be born to the Infant States of America, always know what it is to be free, and ever deserve to be So.
				I thank you Sr. for the kind enquiry you have at any time made after me; To be held in Esteem of good men is a Cordial to the heart; I readily own I thirst for it. I have experienced sufficiently the vicissitude of human affairs, to teach me the wisdom and necesity, of building for happiness on the base of Virtue.
				May the divine Influence aid me to sustain my Integrity, and whatever be the Tryals wisely and benevolently appointed me or mine, may we be able to Rejoice in the blessings that others may divide.
				May those nearest Your heart, thro’ the Ages of time, transmit in Succession the fairest Copies of their Great Ancestor.
				I shall Request the favor of Mr Franklin, by my Brother Viny, to Convey this letter to You. I recollect the Youth pleas’d me, and from the Acct. I have Received, I esteem the man. I have before express’d my personal Regard in my general and Ardent Wish of honor and felicity to your descendants.
				I am much concerned to know that You have to Endure so painful a Complaint as the Stone: but Rejoice to hear that You enjoy notwithstanding So good health and spirits. I rejoice to have this means of Expressing the most affectionate Veneration of Dr. Benjn. Franklin; who I please myself will accept the Tender from His unfained hue Servt.
				
					T Viny
				
				
					P.S. About Six years Since I had almost Completed my purpose of Emigrateg. to the Land of Liberty a most perverse Youth a Landlord in Reversion was of so much importance in the business as to defeat the Intention and so greatly are Circumstances changed since [that I?] almost despair of ever seating any of my Fam[ily in] that Good Land.
					I am Sorry to know that any of the Independant States of America, have blended Civil and Religious Legislation. a

Citizen of this world and a Citizen of Heaven have very different Sovereigns.
				
			 
				Addressed: His Excellency / Dr Benjn. Franklin / By favor of Mr Franklin
				Notation: Vini 13 Oct. 1784
			